DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-7 as filed 07/08/2019, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the identified physical volume" in Line 25.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, claim 1 as well as its dependent claims 2-5 are rejected as being indefinite. 
Claim 6
Claim 7 recites the limitation "the identified physical volume" in Line 19.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, claim 7 is rejected as being indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2020/0026875 A1 (hereinafter “Leibovici et al.”) in view of U.S. Patent Application Pub. No. 2015/0149211 A1 (hereinafter “Ohad et al.”) and U.S. Patent No. 9,851,909 B2 (hereinafter “Saxena et al.”). 
RE: Claim 1 Leibovici et al. teaches the claimed:
1. An information processing system, comprising: a storage device including a first memory including a plurality of physical volumes ((Leibovici et al., [0028]) (PHI is often organized and/or stored in a tabular structure e.g. relational database table having rows and columns 
allocate, upon receiving the referral information, a predetermined physical volume to be used for storing medical examination information of the patient, from among the plurality of physical volumes ((Leibovici et al., [0028]) (various collections of protected health information can be referred to as electronic medical records wherein the data stores for storing PHI are logical or physical portions e.g. volumes, of one or more storage facilities allocated for storing PHI)).
Leibovici et al. fails to explicitly teach, but Ohad et al. teaches the claimed: 
a first information processing apparatus including a first processor configured to: receive referral information of a patient from a first terminal of a first medical institution ((Ohad et al., [0110]) (healthcare information analytics engine receives a patient referral order in the cloud-based clinical information system from the first healthcare entity));
a second information processing apparatus including a second processor configured to store a copy of the medical examination information of the patient in the predetermined physical volume in accordance with a request received from the first information processing apparatus, the medical examination information of the patient being stored in a first database of the first medical institution ((Ohad et al., [0110], [0111]) (the patient referral order includes first healthcare information related to the patient; the second healthcare entity is to receive the first healthcare information to treat the patient based on the patient referral order; the healthcare information analytics engine determines if the first local information system includes a first existing patient record associated with the patient based on a query)), 
the second processor is further configured to:  40Atty. Dkt. No.: 18-00053obtain the copy of the medical examination information of the patient from the predetermined physical volume; and store the obtained copy of the medical examination information in a second database of the second medical institution ((Ohad et al., Fig 16) (a second portion of the first health care information to be stored in a second local information system of the second healthcare entity)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient referral system for sharing health care information between health care entities as taught by Ohad et al. within the method and system for communicating protected health information as taught by Leibovici et al. with the motivation for sharing patient information from a first healthcare entity to a second healthcare entity without the need to manually store, transport, and upload data onto the second information system (Ohad et al., [0004]).
Leibovici et al. and Ohad et al. fail to explicitly teach, but Saxena et al. teaches the claimed: 
generate volume identification information that indicates the predetermined physical volume ((Saxena et al., Col. 1, Lines 31-35) (mapping a volume of storage to a plurality of pools of storage devices specified by a host having a host identification, the volume of the data storage has a volume identification and a plurality of extents));
wherein the first processor is further configured to: receive the volume identification information from a second terminal of a second medical institution ((Saxena et al., Col. 1, Lines 31-35) (mapping a volume of storage to a plurality of pools of storage devices specified by a host having a host identification, the volume of the data storage has a volume identification and a plurality of extents)); 
identify the predetermined physical volume based on the volume identification information received from the second terminal; and allocate the identified physical volume to the second processor ((Saxena, Col. 4, Lines 3-8, 12-15) (a host requesting through a switching network a . 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the mapping of volumes of storage specified by hosts as taught by Saxena et al. within the method and system for communicating protected health information as taught by Leibovici et al. and the patient referral system for sharing health care information between health care entities as taught by Ohad et al. with the motivation of managing physical storage from multiple network storage devices in an intelligent, fast, and reliable manner (Saxena et al., Col. 1, Lines 21-25).
RE: Claim 2 Leibovici et al., Ohad et al., and Saxena et al. teaches the claimed: 
2. The information processing system according to claim 1, wherein the first processor is further configured to: issue, upon receiving the referral information, user identification information that identifies the patient to the first medical institution ((Leibovici et al., [0027], [0028]) (protected health information is any information about health status, provision of healthcare that is created or collected by a covered entity such as a healthcare provider, health plan, public health employee, etc., that can be linked to a specific individual; protected health information is often stored in a structure having rows corresponding to a unique identifier of a particular individual));
store the volume identification information in a second memory included in the first information processing apparatus, in association with the user identification information ((Leibovici et al., [0028]) (the datastores for storing PHI are logical or physical portions i.e. volumes of one or more storage facilities allocated for storing PHI; PHI is stored in a structure corresponding to a unique identifier for a particular individual));
Leibovici et al. fails to explicitly teach, but Ohad et al. teaches the claimed: 
receive the user identification information from a third terminal ((Ohad et al., [0105], [0127]) (the records manager may search or query the document and image storage device for healthcare information related to the patient; the first healthcare entity, the second healthcare entity, and the third healthcare entity may collaborate to generate the case history to facilitate treatment of the patient)); 
transmit the volume identification information to the third terminal based on the user identification information received from the third terminal ((Ohad et al., [0126]) (the third healthcare entity enrolls with the first healthcare entity to enable the third healthcare entity to access the second healthcare information shared by the first healthcare entity)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient referral system for sharing health care information between health care entities including a records manager to search the healthcare information for the patient from a first, second, and/or third healthcare entity as taught by Ohad et al. within the method and system for communicating protected health information as taught by Leibovici et al. and the mapping of volumes of storage specified by hosts as taught by Saxena et al. with the motivation for sharing patient information from a first healthcare entity to a second healthcare entity without the need to manually store, transport, and upload data onto the second information system (Ohad et al., [0004]).
RE: Claim 3 Leibovici et al., Ohad et al., and Saxena et al. teaches the claimed:
3. The information processing system according to claim 2, wherein the referral information includes referral identification information that identifies the referral information, and the first processor is further configured to: store the referral information received from the first terminal in the second memory in association with the user identification information ((Ohad et al., [0101]) (uploading a patient referral order including healthcare information into the document and image storage devices of the remote cloud system)); 
transmit the referral identification information stored in the second memory to the third terminal based on the user identification information received from the third terminal ((Ohad et al., [0101], [0127]) (the cloud-based clinical information system notifies the second (or third) healthcare entity of the referral and enables the second (or third) healthcare entity to accept or decline the referral; the first healthcare entity, the second healthcare entity, and the third healthcare entity may collaborate to generate the case history to facilitate treatment of the patient)); 
identify the referral information based on the referral identification information received from the second terminal; and transmit the identified referral information to the second processor, and  the second processor is further configured to 41Atty. Dkt. No.: 18-00053 transmit the referral information received from the first processor to the second terminal ((Ohad et al., [0105]) (the first healthcare entity refers a patient to the second healthcare entity by uploading a patient referral order including healthcare information; the clinical information system enables the second healthcare entity to view and/or store a comprehensive and/or cohesive collection of information related to the patient)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient referral system for sharing health care information between first, second, and third health care entities through a referral order containing the healthcare information that may be viewed and/or stored by each healthcare entities as taught by Ohad et al. within the method and system for communicating protected health information as taught by Leibovici et al. and the mapping of volumes of storage specified by hosts as taught by Saxena et al. within the method and system for communicating protected health information as taught by Leibovici et al. and the mapping of volumes of storage specified by hosts as taught by Saxena et al. with the motivation for sharing patient information from a 
RE: Claim 5 Leibovici et al., Ohad et al., and Saxena et al. teaches the claimed:
5. The information processing system according to claim 1, wherein the second processor is further configured to: […] store the first medical examination information in the first database; store a copy of the first medical examination information in the predetermined physical volume; extract the first medical examination information of the patient from the first database; store a copy of the first medical examination information in the second database; […] store the second medical examination information in the second database; extract the second medical examination information of the patient from the second database ((Leibovici et al., [0027], [0028]) (protected health information is any information about health status, provision of healthcare that is created or collected by a covered entity such as a healthcare provider, health plan, public health employee, etc., that can be linked to a specific individual; protected health information is often stored in a structure having rows corresponding to a unique identifier of a particular individual));
Leibovici et al. fails to explicitly teach, but Ohad et al. teaches the claimed: 
add first identification information indicating the first medical institution to medical examination information generated in the first medical institution to obtain first medical examination information; generate analysis target information of the first medical institution based on the extracted first medical examination information of the patient in accordance with analysis target item information that specifies an item with which an individual is not identified; […] add second identification information indicating the second medical institution to medical examination information generated in the second medical institution to obtain second medical examination information; […] generate analysis target information of the second medical institution based on the extracted second medical examination information of the patient in accordance with the analysis target item information, and the information processing system further comprises a third information processing apparatus including a third processor configured to merge the analysis target information of the first medical institution and the analysis target information of the second medical institution to generate integrated analysis target information ((Ohad et al., [0095], [0096]) (the user history may display a history of the case, the history may include senders and recipients of the case, rational(s) for sharing the case, forwarding and replying logs, comments related to the case, studies and/or files associated with the cases and/or other information; the interface enables the user to add information to the case, forward the case to one or more healthcare entities, view case information, request information related to the case from other healthcare entities, decline a referral, accept a referral, and/or perform other actions; the user interface enables users to collaborate regarding a case where a first clinician treating a patient may send a case to a second clinician)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient referral system for sharing healthcare information between first, second, and third health care entities wherein the healthcare information may be added to and collaborated between each healthcare entity as taught by Ohad et al. within the method and system for communicating protected health information as taught by Leibovici et al. and the mapping of volumes of storage specified by hosts as taught by Saxena et al. with the motivation for sharing patient information from a first healthcare entity to a second healthcare entity without the need to manually store, transport, and upload data onto the second information system (Ohad et al., [0004]).
RE: Claim 6 Leibovici et al. teaches the claimed: 
6. An information processing apparatus, comprising: a processor configured to: […] allocate, upon receiving the referral information, a predetermined physical volume to be used for storing medical examination information of the patient, from among a plurality of physical volumes included in a storage device ((Leibovici et al., [0028]) (various collections of protected health information can be referred to as electronic medical records wherein the data stores for storing PHI are logical or physical portions e.g. volumes, of one or more storage facilities allocated for storing PHI)). 
Leibovici et al. fails to explicitly teach, but Ohad et al. teaches the claimed: 
receive referral information of a patient from a first terminal of a first medical institution ((Ohad et al., [0110]) (healthcare information analytics engine receives a patient referral order in the cloud-based clinical information system from the first healthcare entity));
cause an information processing device to store a copy of the medical examination information of the patient in the predetermined physical volume, the medical examination information of the patient being stored in a first database of the first medical institution ((Ohad et al., [0110], [0111]) (the patient referral order includes first healthcare information related to the patient; the second healthcare entity is to receive the first healthcare information to treat the patient based on the patient referral order; the healthcare information analytics engine determines if the first local information system includes a first existing patient record associated with the patient based on a query)), 
cause the information processing device to obtain the copy of the medical examination information of the patient from the predetermined physical volume and store the obtained copy of the medical examination information in a second database of the second medical institution ((Ohad et al., Fig 16) (a second portion of the first health care information to be stored in a second local information system of the second healthcare entity)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient referral system for sharing health care information between health care entities as 
Leibovici et al. and Ohad et al. fail to explicitly teach, but Saxena et al. teaches the claimed: 
generate volume identification information that indicates the predetermined physical volume ((Saxena et al., Col. 1, Lines 31-35) (mapping a volume of storage to a plurality of pools of storage devices specified by a host having a host identification, the volume of the data storage has a volume identification and a plurality of extents));
receive the volume identification information from a second terminal of a second medical institution ((Saxena et al., Col. 1, Lines 31-35) (mapping a volume of storage to a plurality of pools of storage devices specified by a host having a host identification, the volume of the data storage has a volume identification and a plurality of extents)); 
identify the predetermined physical volume based on the volume identification information received from the second terminal; allocate the identified physical volume to the information processing device ((Saxena, Col. 4, Lines 3-8, 12-15) (a host requesting through a switching network a volume of storage; the system includes a processing complex which further includes one or more processors; the processing complex executes one or more mapping function to map virtualized volume across pools of storage devices)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the mapping of volumes of storage specified by hosts as taught by Saxena et al. within the method and system for communicating protected health information as taught by Leibovici et al. and the patient referral system for sharing health care information between health care entities as taught by 
RE: Claim 7 Leibovici et al. teaches the claimed: 
7. A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: […] allocating, upon receiving the referral information, a predetermined physical volume to be used for storing medical examination information of the patient, from among a plurality of physical volumes included in a storage device ((Leibovici et al., [0028], [0079]) (various collections of protected health information can be referred to as electronic medical records wherein the data stores for storing PHI are logical or physical portions e.g. volumes, of one or more storage facilities allocated for storing PHI; non-transitory computer readable medium))
Leibovici et al. fails to explicitly teach, but Ohad et al. teaches the claimed: 
receiving referral information of a patient from a first terminal of a first medical institution ((Ohad et al., [0110]) (healthcare information analytics engine receives a patient referral order in the cloud-based clinical information system from the first healthcare entity));
causing an information processing device to store a copy of the medical examination information of the patient in the predetermined physical volume, the medical examination information of the patient being stored in a first database of the first medical institution; ((Ohad et al., [0110], [0111]) (the patient referral order includes first healthcare information related to the patient; the second healthcare entity is to receive the first healthcare information to treat the patient based on the patient referral order; the healthcare information analytics engine determines if the first local information system includes a first existing patient record associated with the patient based on a query)), 
causing the information processing device to obtain the copy of the medical examination information of the patient from the predetermined physical volume and store the obtained copy of the medical examination information in a second database of the second medical institution ((Ohad et al., Fig 16) (a second portion of the first health care information to be stored in a second local information system of the second healthcare entity)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient referral system for sharing health care information between health care entities as taught by Ohad et al. within the method and system for communicating protected health information as taught by Leibovici et al. with the motivation for sharing patient information from a first healthcare entity to a second healthcare entity without the need to manually store, transport, and upload data onto the second information system (Ohad et al., [0004]).
Leibovici et al. and Ohad et al. fail to explicitly teach, but Saxena et al. teaches the claimed: 
generating volume identification information that indicates the predetermined physical volume ((Saxena et al., Col. 1, Lines 31-35) (mapping a volume of storage to a plurality of pools of storage devices specified by a host having a host identification, the volume of the data storage has a volume identification and a plurality of extents));
receiving the volume identification information from a second terminal of a second medical institution ((Saxena et al., Col. 1, Lines 31-35) (mapping a volume of storage to a plurality of pools of storage devices specified by a host having a host identification, the volume of the data storage has a volume identification and a plurality of extents)); 
identifying the predetermined physical volume based on the volume identification information received from the second terminal; allocating the identified physical volume to the information processing device ((Saxena, Col. 4, Lines 3-8, 12-15) (a host requesting through a switching network a volume of storage; the system includes a processing complex which further includes . 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the mapping of volumes of storage specified by hosts as taught by Saxena et al. within the method and system for communicating protected health information as taught by Leibovici et al. and the patient referral system for sharing health care information between health care entities as taught by Ohad et al. with the motivation of managing physical storage from multiple network storage devices in an intelligent, fast, and reliable manner (Saxena et al., Col. 1, Lines 21-25).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2020/0026875 A1 (hereinafter “Leibovici et al.”) in view of U.S. Patent Application Pub. No. 2015/0149211 A1 (hereinafter “Ohad et al.”) and U.S. Patent No. 9,851,909 B2 (hereinafter “Saxena et al.”), and further in view of U.S. Patent Application Pub. No. 2016/0147972 A1 (hereinafter “Mancine et al.”). 
RE: Claim 4 Leibovici et al., Ohad et al., and Saxena et al. teaches the claimed:
4. The information processing system according to claim 3, wherein the first processor is further configured to: identify, based on the referral identification information received from the second terminal, reception information stored in the second memory in association with the referral identification information, the reception information including information indicating a preparatory state for receiving the patient by the second medical institution ((Mancine et al., [0080], [0082]) (a user may select to see which bed(s) are currently available or may become available within a given time period corresponding to the referral patient’s arrival; a user may assign a particular bed to the referral patient prior to the patient actually arriving)); and 
transmit the identified reception information to the second processor, and the second processor is further configured to transmit the reception information received from the first processor to the first terminal ((Mancine et al., [0082])) (the user may interface with the system to release a particular bed for a patient that may be transferring out of a given care area, facility or department, wherein such information may be made available to connected systems such that the most up to date information is available to other clinicians and staff)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the referral patient bed availability information system as taught by Mancine et al. within the method and system for communicating protected health information as taught by Leibovici et al., the patient referral system for sharing health care information between health care entities as taught by Ohad et al., and the mapping of volumes of storage specified by hosts as taught by Saxena et al. with the motivation for providing an improved patient intake, placement, and transfer system for the efficient use of time and hospital resources while reducing error (Mancine et al., [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2014/0108734 A1 teaches a system of allocating physical real volume storage between multiple hosts (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626              

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626